DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 25 November 2021. The changes and remarks disclosed therein have been considered.
Claims 4, 10 have been cancelled by Amendment. Therefore, claims 1-3, 5-9, 11-12 are pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-9, 11-12 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Hemink (US 2007/0297247 A1).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Hemink, for example in Figs. 1-21, discloses a control method of a non-volatile memory device (e.g., memory device 298; in Fig. 3 related in Figs. 1-2, 4-21), the non-volatile memory device comprising a memory array (e.g., memory array 300; in Figs. 3-4, 6 related in Figs. 1-2, 5, 7-21) comprising a plurality of memory strings (e.g., NAND string; in Figs. 1, 3-4, 6 related in Figs. 2, 5, 7-21), each memory string comprising a plurality of memory cells connected in series (within block I; in Fig. 6 related in Figs. 1-5, 7-21), the control method comprising: applying a pass voltage signal (e.g., VPASS; in Fig. 16 related in Figs. 1-5, 7-21) to a plurality of unselected word lines connected to unselected memory cells of the plurality of memory cells (e.g., Inhibit Programming to unselected word lines; in Fig. 16 related in Figs. 1-15, 17-21) during a programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21); and applying a program voltage signal (e.g., VPGM; in Fig. 16 related in Figs. 1-15, 17-21) to a selected word line connected to a selected memory cell of the plurality of memory cells (e.g., programming to selected word line; in Fig. 16 related in Figs. 1-15, 17-21; see paragraph [0093]) during the programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21; see paragraph [0092]), wherein the program voltage signal is decreasing or changes in a descending step pulse (e.g., VPGM from t7 to t9 or t9 to t11; in Fig. 16) manner during the programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21) comprising a first period (e.g., t6 to t7; in Fig. 16 related in Figs. 1-15), a second period (e.g., t8 to t9; in Fig. 16 related in Figs. 1-5) and a third period (e.g., t10 to t11; in Fig. 16 related in Figs. 1-15); wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15) a voltage level of the program voltage signal in the second period of the programming operation period is set to be a normal program voltage (see for example in Fig. 16 related in Figs. 1-15).  
6 to t7; in Fig. 16 related in Figs. 1-15, 17-21) of the programming operation period is greater than a voltage level of the program voltage signal in a second period of the programming operation period (e.g., from t7 to t9; in Fig. 16 related in Figs. 1-15, 17-21), wherein the second period is after the first period (see for example in Fig. 16 related in Figs. 1-15, 17-21).  
	Regarding claim 3, Hemink, for example in Figs. 1-21, discloses wherein the voltage level of the program voltage signal in the second period of the programming operation period is greater than a voltage level of the program voltage signal in a third period of the programming operation period (e.g., from t9 to t11; in Fig. 16 related in Figs. 1-15, 17-21), wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15, 17-21).  
	Regarding claim 5, Hemink, for example in Figs. 1-21, wherein a voltage level of the program voltage signal is greater than a voltage level of the pass voltage signal (see for example in Fig. 16 related in Figs. 1-15, 17-21).  
	Regarding claim 6, Hemink, for example in Figs. 1-21, discloses wherein the non-volatile memory device is an NAND flash memory (see for example in Figs. 1, 6 related in Figs. 2-5, 7-21).  
Regarding Independent Claim 7, Hemink, for example in Figs. 1-21, discloses a non-volatile memory device (e.g., memory device 298; in Fig. 3 related in Figs. 1-2, 4-21), comprising: a memory array (e.g., memory array 300; in Figs. 3-4, 6 related in Figs. 1-2, 5, 7-21) comprising a plurality of memory strings (e.g., NAND string; in Figs. 1, 3-4, 6 related in Figs. 2, PASS; in Fig. 16 related in Figs. 1-5, 7-21) to unselected word lines of the plurality of word lines connected to unselected memory cells of the plurality of memory cells (e.g., Inhibit Programming to unselected word lines; in Fig. 16 related in Figs. 1-15, 17-21) during a programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21) and apply a program voltage signal (e.g., VPGM; in Fig. 16 related in Figs. 1-15, 17-21) to a selected word line of the plurality of word lines connected to a selected memory cell of the plurality of memory cells (e.g., programming to selected word line; in Fig. 16 related in Figs. 1-15, 17-21; see paragraph [0093]) during the programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21), wherein the program voltage signal is decreasing or changes in a descending step pulse (e.g., VPGM from t7 to t9 or t9 to t11; in Fig. 16) manner during the programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21) comprising a first period (e.g., t6 to t7; in Fig. 16 related in Figs. 1-15), a second period (e.g., t8 to t9; in Fig. 16 related in Figs. 1-5) and a third period (e.g., t10 to t11; in Fig. 16 related in Figs. 1-15); wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15) a voltage level of the program voltage signal in the second period of the programming operation period is set to be a normal program voltage (see for example in Fig. 16 related in Figs. 1-15).  
6 to t7; in Fig. 16 related in Figs. 1-15, 17-21) of the programming operation period is greater than a voltage level of the program voltage signal in a second period of the programming operation period (e.g., from t7 to t9; in Fig. 16 related in Figs. 1-15, 17-21), wherein the second period is after the first period (see for example in Fig. 16 related in Figs. 1-15, 17-21).  
	Regarding claim 9, Hemink, for example in Figs. 1-21, discloses wherein the voltage level of the program voltage signal in the second period of the programming operation period is greater than a voltage level of the program voltage signal in a third period of the programming operation period (e.g., from t9 to t11; in Fig. 16 related in Figs. 1-15, 17-21), wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15, 17-21).  
	Regarding claim 11, Hemink, for example in Figs. 1-21, discloses wherein a voltage level of the program voltage signal is greater than a voltage level of the pass voltage signal (see for example in Fig. 16 related in Figs. 1-15, 17-21).  
	Regarding claim 12, Hemink, for example in Figs. 1-21, discloses wherein the non-volatile memory device is an NAND flash memory (see for example in Figs. 1, 6 related in Figs. 2-5, 7-21).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hemink (US 2007/0297247 A1) in view of Lee (US 8,681,544 B2).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Hemink, for example in Figs. 1-21, discloses a control method of a non-volatile memory device (e.g., memory device 298; in Fig. 3 related in Figs. 1-2, 4-21), the non-volatile memory device comprising a memory array (e.g., memory array 300; in Figs. 3-4, 6 related in Figs. 1-2, 5, 7-21) comprising a plurality of memory strings (e.g., NAND string; in Figs. 1, 3-4, 6 related in Figs. 2, 5, 7-21), each memory string comprising a PASS; in Fig. 16 related in Figs. 1-5, 7-21) to a plurality of unselected word lines connected to unselected memory cells of the plurality of memory cells (e.g., Inhibit Programming to unselected word lines; in Fig. 16 related in Figs. 1-15, 17-21) during a programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21); and applying a program voltage signal (e.g., VPGM; in Fig. 16 related in Figs. 1-15, 17-21) to a selected word line connected to a selected memory cell of the plurality of memory cells (e.g., programming to selected word line; in Fig. 16 related in Figs. 1-15, 17-21; see paragraph [0093]) during the programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21; see paragraph [0092]), wherein the program voltage signal is decreasing or changes in a descending step pulse (e.g., VPGM from t7 to t9 or t9 to t11; in Fig. 16) manner during the programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21) comprising a first period (e.g., t6 to t7; in Fig. 16 related in Figs. 1-15), a second period (e.g., t8 to t9; in Fig. 16 related in Figs. 1-5) and a third period (e.g., t10 to t11; in Fig. 16 related in Figs. 1-15); wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15).
However, Hemink is silent with regard to a voltage level of the program voltage signal in the second period of the programming operation period is set to be a normal program voltage.  
In the same field of endeavor, Lee, for example in Figs. 1-9, discloses a voltage level of the program voltage signal in the second period of the programming operation period is set to be a normal program voltage (e.g., at second period t8 to t9; in Fig. 4A related in Figs. 1-3, 5-9).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hemink such as non-
Regarding claim 2,  the above Hemink/Lee, the combination disclose wherein a voltage level of the program voltage signal (e.g., signal 1600; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above) in a first period (e.g., from t6 to t7; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above) of the programming operation period is greater than a voltage level of the program voltage signal in a second period of the programming operation period (e.g., from t7 to t9; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above), wherein the second period is after the first period (see for example in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above).  
	Regarding claim 3, the above Hemink/Lee, the combination disclose wherein the voltage level of the program voltage signal in the second period of the programming operation period is greater than a voltage level of the program voltage signal in a third period of the programming operation period (e.g., from t9 to t11; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above), wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above).  
	Regarding claim 5, the above Hemink/Lee, the combination disclose wherein a voltage level of the program voltage signal is greater than a voltage level of the pass voltage signal (see 
	Regarding claim 6, the above Hemink/Lee, the combination disclose wherein the non-volatile memory device is an NAND flash memory (see for example in Figs. 1, 6 related in Figs. 2-5, 7-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above).  
Regarding Independent Claim 7, Hemink, for example in Figs. 1-21, discloses a non-volatile memory device (e.g., memory device 298; in Fig. 3 related in Figs. 1-2, 4-21), comprising: a memory array (e.g., memory array 300; in Figs. 3-4, 6 related in Figs. 1-2, 5, 7-21) comprising a plurality of memory strings (e.g., NAND string; in Figs. 1, 3-4, 6 related in Figs. 2, 5, 7-21), each memory string comprising a plurality of memory cells connected in series (within block I; in Fig. 6 related in Figs. 1-5, 7-21); a plurality of word lines connected to the plurality of memory cells of the each memory string of the plurality of memory strings (e.g., WL0_i to WL3_i; in Fig. 6 related in Figs. 1-5, 7-21), each word line connected to a respective memory cell (implied that is a selected word line; in Figs. 6, 16 related in Figs.1-5, 7-15, 17-21); and a control circuit (e.g., CONTROL CIRCUITRY 310; in Fig. 3 related in Figs. 1-2, 4-21) configured to apply a pass voltage signal (e.g., VPASS; in Fig. 16 related in Figs. 1-5, 7-21) to unselected word lines of the plurality of word lines connected to unselected memory cells of the plurality of memory cells (e.g., Inhibit Programming to unselected word lines; in Fig. 16 related in Figs. 1-15, 17-21) during a programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21) and apply a program voltage signal (e.g., VPGM; in Fig. 16 related in Figs. 1-15, 17-21) to a selected word line of the plurality of word lines connected to a selected memory cell of the plurality of memory cells (e.g., programming to selected word line; in Fig. 16 related in Figs. 1-15, 17-21; see paragraph [0093]) during the programming operation period (e.g., t6 to 12; in Fig. 16 related in Figs. 1-15, 17-21), wherein the program voltage signal is decreasing or changes in a descending step pulse (e.g., VPGM from t7 to t9 or t9 to t11; in Fig. 16) manner during the programming operation period (e.g., t6 to t12; in Fig. 16 related in Figs. 1-15, 17-21) comprising a first period (e.g., t6 to t7; in Fig. 16 related in Figs. 1-15), a second period (e.g., t8 to t9; in Fig. 16 related in Figs. 1-5) and a third period (e.g., t10 to t11; in Fig. 16 related in Figs. 1-15); wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15).
However, Hemink is silent with regard to a voltage level of the program voltage signal in the second period of the programming operation period is set to be a normal program voltage.  
In the same field of endeavor, Lee, for example in Figs. 1-9, discloses a voltage level of the program voltage signal in the second period of the programming operation period is set to be a normal program voltage (e.g., at second period t8 to t9; in Fig. 4A related in Figs. 1-3, 5-9).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hemink such as non-volatile memory using variable amplitude programming pulse (see for example in Figs. 1-21 of Hemink) by incorporating the teaching of Lee such as a method of operating a semiconductor memory device (see for example in Figs. 1-9 of Lee), for the purpose of controlling the program voltage VPGM is maintained at the second level in order to raise the threshold voltages up to the second program level (see Lee, Col. 7, lines 51-54).
	Regarding claim 8, the above Hemink/Lee, the combination disclose wherein a voltage level of the program voltage signal (e.g., signal 1600; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above) in a first period (e.g., from t6 to t7; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed 7 to t9; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above), wherein the second period is after the first period (see for example in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above).  
	Regarding claim 9, the above Hemink/Lee, the combination disclose wherein the voltage level of the program voltage signal in the second period of the programming operation period is greater than a voltage level of the program voltage signal in a third period of the programming operation period (e.g., from t9 to t11; in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above), wherein the second period is after the first period and prior to the third period (see for example in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above).  
	Regarding claim 11, the above Hemink/Lee, the combination disclose wherein a voltage level of the program voltage signal is greater than a voltage level of the pass voltage signal (see for example in Fig. 16 related in Figs. 1-15, 17-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above).  
	Regarding claim 12, the above Hemink/Lee, the combination disclose wherein the non-volatile memory device is an NAND flash memory (see for example in Figs. 1, 6 related in Figs. 2-5, 7-21 of Hemink and see also in Figs. 1-9 of Lee as discussed above).  
Response to Arguments
Applicant's arguments filed 25 November 2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1-3, 5-9, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825